          Case 4:21-cv-00260 Document 1 Filed on 01/27/21 in TXSD Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                         §
    CHARLES OTIS HERRING and                             §     CIVIL ACTION NO._______________
    PAMELA HERRING                                       §
                                                         §    NOTICE OF REMOVAL OF ACTION
    VS.                                                  §    UNDER 28 U.S.C. § 1441(A)
                                                         §
    TRUEBLUE PEOPLE READY, INC.                          §
    AND RENEWABLE ENERGY                                 §
    SYSTEMS AMERICAS, INC.                               §


     RENEWABLE ENERGY SYSTEMS AMERICAS, INC.’S NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Renewable Energy Systems

Americas, Inc. (“RES”) hereby gives notice of removal of the following lawsuit to the United

States District Court for the Southern District of Texas – Houston Division: Cause No.

CV52582; Charles Otis Herring and Pamela Herring v. Trueblue People Ready, Inc. and

Renewable Energy Systems Americas, Inc., in the 329th Judicial District Court of Wharton

County, Texas (the “State Court Lawsuit”). In support of removal, RES submits the following:

                                      I. STATE COURT LAWSUIT

1.        Plaintiff Charles Otis Herring and Pamela Herring (collectively, “Plaintiffs”) filed the

State Court Lawsuit on December 22, 2020. See Plaintiffs’ Original Petition at Exhibit C. The

State Court Lawsuit is a personal injury lawsuit whereby Plaintiffs seek compensatory and

punitive damages against PeopleReady, Inc. – a TrueBlue Company apparently incorrectly sued

as Trueblue People Ready, Inc. (“Trueblue”)1 and RES (collectively, “Defendants”) for alleged

negligence.


1
  A Texas Secretary of State search did not reveal that Trueblue People Ready, Inc. was a Texas entity or entity
registered to do business in Texas. However, PeopleReady, Inc. was found to be a Washington state corporation
registered to do business in Texas.


B0940\418840\261850568.v1-1/26/21
       Case 4:21-cv-00260 Document 1 Filed on 01/27/21 in TXSD Page 2 of 4




                    II. PROCEDURAL REQUIREMENTS FOR REMOVAL

2.      The State Court Lawsuit is properly removed to this Court because the State Court

Lawsuit is pending within this district and division. 28 U.S.C. §124(b)(2) and 1441.

3.      RES was served with the State Court Lawsuit on December 28, 2020. Removal is timely

in accordance with 28 U.S.C. § 1446(b), because it is filed within 30 days after RES’s receipt of

the State Court Lawsuit.

4.      Pursuant 28 U.S.C. § 1446(a) and Southern District of Texas Local Rule LR-81, the

following items are included with this notice of removal:

                     a. Exhibit A – Index of Exhibits

                     b. Exhibit B – Docket Sheet

                     c. Exhibit C – Unofficial Copy of Plaintiffs’ Original Petition

                     d. Exhibit D – Unofficial Copy of RES’s original answer to the State Court

                         Lawsuit

                     e. Exhibit E – List of Parties and Counsel

5.      This notice of removal is being filed with the District Clerk of Wharton County, and is

being served on all known counsel pursuant to 28 U.S.C. 1446(d).

                  III. REMOVAL BASED ON DIVERSITY JURISDICTION

6.      Removal of the State Court Lawsuit is proper because complete diversity of citizenship

exists among the parties, and the amount in controversy in this lawsuit exceeds $75,000.00

(exclusive of interest and costs). See 28 U.S.C. § 1332(a); see also Exhibit C at p. 9 (noting that

“Plaintiffs hereby state that they are seeking monetary relief of over $5,000,000 [sic.].”).

7.      Contrary to the allegations in Plaintiff’s Original Petition, RES is a Delaware corporation

with a principal place of business located at 11101 W. 120th Ave., Ste. 400, Broomfield,

Colorado 80021.        Trueblue was apparently incorrectly named in the State Court Lawsuit.


B0940\418840\261850568.v1-1/26/21                  2
        Case 4:21-cv-00260 Document 1 Filed on 01/27/21 in TXSD Page 3 of 4




Trueblue’s correct entity name appears to be PeopleReady, Inc. – a TrueBlue Company.2 This

entity is a Washington corporation with a principal place of business at 1015 A. Street, Tacoma,

Washington 98402-5122. Accordingly, complete diversity exists among the parties.

8.       If the amount in controversy more likely than not (measured by a preponderance of the

evidence) exceeds the jurisdictional minimum, then removal is proper. See White v. FCI U.S.A.,

Inc., 319 F.3d 672, 675-76 (5th Cir. 2003). The burden of showing the jurisdictional minimum is

met if it is apparent from the face of the Plaintiffs’ petition that the amount in controversy

exceeds $75,000.00. See St. Paul Reins. Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir.

1998). In the State Court Lawsuit, Plaintiffs seeks monetary relief of more than $5,000,000. See

Exhibit C.       Although RES denies that Plaintiffs are entitled to recover any damages, the

allegations in Plaintiffs’ Original Petition establish that the amount in controversy exceeds the

$75,000.00 jurisdictional minimum to permit removal in accordance with 28 U.S.C. §§ 1441 and

1446.

                                              IV. CONCLUSION

         There is complete diversity among the parties and the amount in controversy exceeds the

jurisdictional minimum.           This Court has jurisdiction pursuant to 28 U.S.C. §1332.                           All

procedural requirements for removal have been met. Accordingly, RES removes this action

from the 329th Judicial District Court, Wharton County, Texas to the United States District Court

for the Southern District of Texas – Houston Division.




2
 See FN 1, supra. After a diligent search, RES did not find a Texas entity, or entity registered to do business in
Texas, named True Blue People Ready, Inc.


B0940\418840\261850568.v1-1/26/21                         3
       Case 4:21-cv-00260 Document 1 Filed on 01/27/21 in TXSD Page 4 of 4




                                             Respectfully submitted,


                                             CLARK HILL PLC

                                             By: /s/ James M. Kimbell
                                                  JAMES M. KIMBELL
                                                  Fed. Bar No. 1627
                                                  State Bar No. 11420000
                                                  909 Fannin, Suite 2300
                                                  Houston, Texas 77010-3033
                                                  (713) 951-5600 – Telephone
                                                  (713) 951-5660 – Facsimile
                                                  jkimbell@clarkhill.com


OF COUNSEL:

ERNESTO ALVAREZ JR.
Fed. Bar No. 2608833
State Bar No. 24100117
909 Fannin, Suite 2300
Houston, Texas 77010-3033
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ealvarez@clarkhill.com


                                             ATTORNEYS FOR DEFENDANT
                                             RENEWABLE ENERGY SYSTEMS
                                             AMERICAS, INC.


                                    CERTIFICATE OF SERVICE

       I hereby certify that on this the 27th day of January, 2021, a true and correct copy of this
document was served on all Pro Se parties and on all known counsel of record via the ECF
system, email, facsimile, first class mail and/or otherwise.

                                                _/s/ James M. Kimbell___________________
                                                JAMES M. KIMBELL




B0940\418840\261850568.v1-1/26/21               4
